NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5144-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KERN DANGLADE, a/k/a
RAM, KERN DANGLEDE,
and KERN DANGRADE,

     Defendant-Appellant.
________________________

                   Argued September 28, 2021 – Decided October 26, 2021

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 18-08-0635.

                   Candance Caruthers, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Candace
                   Caruthers, of counsel and on the briefs).

                   Valeria Dominquez, Deputy Attorney General, argued
                   the cause for respondent (Andrew J. Bruck, Acting
                   Attorney General, attorney; Valeria Dominquez, of
                   counsel and on the brief).
PER CURIAM

        The Graves Act was enacted in response to the increase of violent crimes

committed in the State. State v. Nance, 228 N.J 378, 390 (2017) (quoting State

v. Des Marets, 92 N.J. 62, 68 (1983)). Under its terms, a defendant convicted

of second-degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b)(1),

"shall be sentenced to a term of imprisonment by the court[,] . . . [which] shall

include . . . a minimum term. The minimum term shall be fixed at one-half of

the sentence imposed by the court or [forty-two] months, whichever is greater

. . . during which the defendant shall be ineligible for parole." N.J.S.A. 2C:43-

6(c).

        "To mitigate the undue severity that might accompany the otherwise

automatic application of the mandatory minimum sentence . . . , the Legislature

included [N.J.S.A. 2C:43-6.2], a limited exception that allows certain first-time

offenders to receive a reduced penalty if the imposition of a mandatory term

would not serve the interests of justice." State v. Benjamin, 228 N.J. 358, 368

(2017). In such circumstances, section 6.2 permits the prosecutor to move




                                                                           A-5144-18
                                        2
before the assignment judge to waive the statutory mandatory prison term and

minimum term of parole ineligibility.1

      If the motion is granted, "the assignment judge shall place the defendant

on probation pursuant to [N.J.S.A. 2C:43-2(b)(2)] or reduce to one year the

mandatory term of imprisonment during which the defendant will be ineligible

for parole." Nance, 228 N.J. at 391–92 (quoting N.J.S.A. 2C:43-6.2). However,

"the presumption of incarceration prescribed by N.J.S.A. 2C:44-1(d)" still

applies to "the assignment judge's sentencing determination under section 6.2

for a first-degree or second-degree Graves Act offender." Id. at 395.

      In this case, a Hudson County grand jury returned an indictment charging

defendant Kern Danglade with several crimes, including second-degree

unlawful possession of a handgun without a permit, N.J.S.A. 2C:39-5(b)(1). The

prosecutor moved before the criminal presiding judge (the designated judge) for

a waiver. Citing issues with "the strengths of the case" and "the interest of

justice[,]" the prosecutor stated the "proper" sentence would be "a [five] with a

[one]." The prosecutor asked the judge to "take [the case] out of Graves."




1
  In 2008, the Administrative Office of the Courts issued a directive permitting
the assignment judge to delegate that authority to the presiding judge of the
Criminal Part. Nance, 228 N.J. at 392.
                                                                           A-5144-18
                                         3
        The judge responded by asking, "And the offer is going to be [five] with

a [one]?" The prosecutor responded affirmatively, and, when the judge asked

defense counsel if he had anything to add, he responded, "No." The judge

granted the motion. 2

        Later that same day, defendant, his attorney, and the prosecutor appeared

before a different judge, who accepted defendant's guilty plea and later

sentenced defendant (the sentencing judge). The prosecutor explained the terms

of the plea bargain, specifically, that defendant would plead guilty to the

unlawful possession of a handgun, with a sentence recommendation of five -

years' imprisonment with a one-year period of parole ineligibility. Defense

counsel stated, "[t]hat's our understanding . . . ."

        Defendant told the sentencing judge that he understood the terms of the

plea bargain and provided a factual basis for his guilty plea. The sentencing

judge accepted defendant's guilty plea, finding it was entered "freely and

voluntarily."

        At sentencing, defense counsel told the judge that defendant "certainly

st[ood] by his guilty plea."          After referencing defendant's impending

incarceration, defense counsel continued:


2
    Defendant's presence was not noted in the transcript.
                                                                           A-5144-18
                                          4
             [Y]ou know with the gun laws there isn't much
             discretion from Your Honor. I know five with a one[.]
             I've gone over that with the family, it's the lowest round
             it can go. And you know they're just very sad. Like I
             said, he's a good guy. And you know he just want's
             [sic] to put this behind him and get his time over as soon
             as possible.

      The sentencing judge then addressed the pertinent aggravating and

mitigating factors, finding aggravating factor nine (the need to deter), N.J.S.A.

2C:44-1(a)(9), mitigating factor seven (lack of criminal history), N.J.S.A.

2C:44-1(b)(7), and the non-statutory mitigating factor of "remorse," and the

mitigating factors outweighed the aggravating factor. The judge sentenced

defendant to a five-year term of imprisonment, subject to a one-year period of

parole ineligibility.3




3
  Despite finding only one aggravating factor, the judgment of conviction (JOC)
reflects that the judge also found aggravating factor three (risk of re-offense).
The JOC additionally states that "[t]he aggravating factors preponderated over
the mitigating factors[,]" contrary to the sentencing transcript. It is well-
established that "[i]n the event of a discrepancy between the court's oral
pronouncement of sentence and the sentence described in the [JOC], the
sentencing transcript controls, and a corrective judgment is to be entered." State
v. Abril, 444 N.J. Super. 553, 564 (App. Div. 2016) (citing State v. Rivers, 252
N.J. Super. 142, 147 n.1 (App. Div. 1991)).
                                                                            A-5144-18
                                         5
      Defendant's appeal was initially scheduled to be heard on our Excessive

Sentence Oral Argument calendar.4        We subsequently granted defendant's

motion to have the appeal transferred to a plenary calendar.

      Before us, defendant raises the following argument for our consideration:

            A RESENTENCING IS REQUIRED BECAUSE THE
            ASSIGNMENT    JUDGE'S   N.J.S.A.  2C:43-6.2
            DESIGNEE NEVER MADE THE SUBSTANTIVE
            PROBATION-OR-PRISON           SENTENCING
            DECISION REQUIRED OF HER BY STATUTE,
            AND ALSO DID NOT PERMIT ANY OF THE
            PROCEDURAL PROTECTIONS INTRINSIC TO A
            SENTENCING DECISION: GRANTING THE
            DEFENDANT AN AUDIENCE, AFFORDING
            [DEFENDANT]    AN     OPPORTUNITY       TO
            ALLOCUTE,    CONSIDERING       MITIGATING
            FACTORS, AND REVIEWING A PRESENTENCE
            REPORT.

      In short, defendant contends the assignment judge, or his or her designee,

must choose the appropriate sentence — five years' imprisonment with one-year

of parole ineligibility or probation — at the time the State's motion is granted.

See Nance, 228 N.J. at 394 ("The plain language of section 6.2 reveals a clear



4
  Before the ESOA panel, the parties agreed a remand was needed because, at
the time, it did not appear that there was a hearing on the State's application
under section 6.2, and to correct the JOC to accurately reflect the sentencing
court's findings of aggravating and mitigating factors. In fact, as already noted,
a hearing did occur in open court on the State's motion. The JOC in the appellate
record has not been corrected.
                                                                            A-5144-18
                                        6
legislative intent that the assignment judge, not the sentencing judge, has the

statutory authority to make such a determination." (citing N.J.S.A. 2C:43-6.2)).

He argues the sentencing judge only implements the choice already made. See

ibid. ("Nor does section 6.2 permit the sentencing court to choose between the

statutory alternatives . . . . The sentencing court's task is to devise a sentence

that comports with the assignment judge's ruling and the . . . provisions of the

Code." (citation omitted)). Further, the prosecutor's sentence recommendation

at the time of the motion is merely a recommendation, and not binding on the

assignment judge or designated judge. See id. at 397 ("[T]he assignment judge

or designee may accept the prosecutor's recommendation as to the appropriate

sentence, but is not bound by that recommendation." (citing N.J.S.A. 2C:43-

6.2)). We agree with defendant — these principles are clearly what the Nance

Court held.

      Here, defendant argues that the presiding judge never made the choice

between the two sentencing alternatives in section 6.2. The State contends

otherwise. A fair reading of the transcript supports defendant's argument. After

asking the prosecutor if "five with one" was going to be the State's recommended

sentence, the judge only asked if defense counsel had anything to add, to which




                                                                            A-5144-18
                                        7
he replied, "No." The judge announced she was granting the motion, but said

nothing else.

      However, had the designated judge made a decision in this case, defendant

also points to blank spaces left in the Nance Court's procedural paradigm, i.e.,

the assignment judge or designated judge chooses the appropriate sentence

under section 6.2 in granting the prosecutor's motion, and the sentencing judge

only "devise[s] a sentence that comports with" that choice and the Code. 228

N.J. at 394. For example, defendant was apparently not present in court when

the State's motion was granted, and, therefore, had no opportunity to allocute

before the designated judge was to choose the appropriate sentence. See R.

3:21-4(b) (requiring the defendant to be present at sentencing and for the court

to "address the defendant personally and ask the defendant if he or she wishes

to make a statement in his or her own behalf and to present any information in

mitigation of punishment").

      Defendant also argues that the designated judge did not have the benefit

of a presentence investigation report (PSR) before deciding whether defendant

was a candidate for probation under section 6.2, or whether the prosecutor's

recommended sentence of imprisonment was appropriate. See R. 3:21-2(a)

("Before the imposition of a sentence or the granting of probation[,] court


                                                                          A-5144-18
                                       8
support staff shall make a presentence investigation in accordance with N.J.S.A.

2C:44-6 and report to the court."). Nor did the designated judge find and weigh

the aggravating and mitigating sentencing factors in deciding whether probation

was appropriate because a term of imprisonment "would be a serious injustice."

N.J.S.A. 2C:44-1(d).

      It suffices to say that the Court's opinion in Nance does not address these

issues.   Moreover, we note that when the State's motion is made in these

circumstances, and the assignment or designated judge is required by Nance to

decide which of section 6.2's alternative sentences is most appropriate, the

defendant has not yet pled guilty. In other words, all the procedures defendant

claims were lacking in this case — a PSR, the opportunity for a defendant to

allocute, and the finding and weighing of sentencing factors — usually never

occur until after a defendant has pled or is found guilty. During oral argument,

neither defense counsel nor the prosecutor provided us with a wholly satisfying

explanation of how the process envisioned by Nance should be effectuated given

the lack of a predicate guilty plea.

      While defendant's arguments may demonstrate the need for greater clarity

on the subject, none of them were ever raised before the designated judge or the

sentencing judge. We refuse to consider them for the first time on appeal. State


                                                                           A-5144-18
                                       9
v. Witt, 223 N.J. 409, 419 (2015) ("For sound jurisprudential reasons, with few

exceptions, 'our appellate courts will decline to consider questions or issues not

properly presented to the trial court when an opportunity for such a presentation

is available.'" (quoting State v. Robinson, 200 N.J. 1, 20 (2009))).

      Furthermore, although the designated judge never truly decided what was

the appropriate sentence in this case, defendant never argued that probation was

an appropriate sentence, or that he should not be sentenced to a term of

imprisonment, notwithstanding the presumption of incarceration prescribed by

N.J.S.A. 2C:44-1(d). Indeed, at sentencing — which followed defendant's guilty

plea, the preparation of a PSR, and defendant's allocution — defendant never

argued that the designated judge left open the possibility that probation was an

appropriate sentence under section 6.2. Under this unique statutory scheme,

where once the State's motion was granted only two alternative dispositions

were possible, and having never done so throughout the proceedings in the Law

Division, defendant waived any claim that the process was flawed and probation

was appropriate. See State v. Williams, 219 N.J. 89, 101 (2014) (declining to

address the merits of the defendant's Confrontation Clause arguments because

he failed to raise or preserve the claim at the trial level).




                                                                            A-5144-18
                                         10
      Affirmed. We remand only for the judge to correct the JOC to comply

with his findings and statements at the time he imposed sentence. We do not

retain jurisdiction.




                                                                     A-5144-18
                                   11